                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 18-3228 PA (PLAx)                                         Date    October 17, 2018
 Title             United of Omaha Life Insurance Company v. KellySue Kaplan, et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                 IN CHAMBERS — COURT ORDER

      Before the Court is a Motion for Default Judgment, Recovery of Attorneys’ Fees, Leave
to Deposit Funds, Permanent Injunction, Discharge of Liability, and Dismissal (“Motion for
Discharge and Release”) filed by plaintiff United of Omaha Life Insurance Company (“United
of Omaha”) (Docket No. 36). Pursuant to Rule 78 of the Federal Rules of Civil Procedure and
Local Rule 7-15, the Court finds that this matter is appropriate for decision without oral
argument. The hearing calendared for October 22, 2018, is vacated, and the matter taken off
calendar.

      United of Omaha commenced this interpleader action to resolve the competing claims of
KellySue Kaplan, (“KellySue”), Blake Kaplan (“Blake”), Alexandria Sandel (“Alexandria”),
Bradley Kaplan (“Bradley”), Austin Sandel (“Austin”), and Brett Kaplan (“Kaplan”) to the
proceeds of a $400,000 life insurance policy United of Omaha issued to decedent Scott Kaplan
(“Decedent”). Decedent committed suicide on February 2, 2018. At the time of his death, he
was married to KellySue, who was the irrevocable primary beneficiary listed on the policy.
Alexandria, Austin, Blake, Brett, and Bradley were listed as contingent beneficiaries.

       Prior to his death, Decedent and KellySue were contemplating divorce and had informally
separated. Approximately two weeks before his death, on January 20, 2018, Decedent and
KellySue had signed a “Stipulated Judgment” prepared by an attorney as to their marital
property. As relevant here, the Stipulated Judgment, which was never filed in Family Court,
provided:

                    LIFE INSURANCE: Husband and Wife shall be awarded their
                    respective life insurance policies and shall be entitled to change
                    beneficiaries on said policies.
                                                       ...
                    WAIVER OF RIGHTS: . . . Except as hereinabove set forth,
                    Husband and Wife further renounce and relinquish all rights,
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 4
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-3228 PA (PLAx)                                      Date      October 17, 2018
 Title          United of Omaha Life Insurance Company v. KellySue Kaplan, et al.

                 privileges, powers, options and benefits in and from any insurance
                 policy, the exclusive ownership of which is assigned to the other
                 party in this Stipulated Judgment including the right to receive
                 benefits on the death of the insured unless under a beneficiary
                 designation executed subsequent to the date hereof.

Blake, Decedent’s 24-year-old son, filed a probate petition in Los Angeles Superior Court on
April 11, 2018, to remove KellySue as the trustee of the Kaplan Family Trust based on the
Stipulated Judgment. Blake contends that KellySue waived her rights to the United of Omaha
policy proceeds as a result of the Stipulated Judgment. Blake’s brothers Brett and Bradley have
not appeared in this action and United of Omaha obtained entry of their defaults as to the
interpleader. KellySue contends that the Stipulated Judgment is not enforceable because it was
not signed by an attorney and was not filed with and entered by the Court. KellySue also states
that she entered into the Stipulated Judgment under duress based upon abuse and threats from
Decedent due to his addiction to alcohol and drugs that prompted his subsequent suicide

        In its Motion for Discharge and Release, United of Omaha disclaims any interest in the
$400,000 and seeks relief from further liability to claimants. See 28 U.S.C. § 2361 (“[A] district
court shall hear and determine the case, and may discharge the plaintiff from further
liability . . . .”). United of Omaha additionally requests that it be awarded $14,984.79 in
attorneys’ fees and costs incurred in bringing this action.

        Normally an interpleader action is conducted in two stages. See N.Y. Life Ins. Co. v.
Conn. Dev. Auth., 700 F.2d 91, 95 (2d Cir. 1983). “During the first stage, the court determines
whether the interpleader complaint was properly brought and whether to discharge the
stakeholder from further liability to the claimants. During the second stage, the court determines
the respective rights of the claimants to the interpleaded funds.” Prudential Ins. Co. v. Hovis,
553 F.3d 258, 262 (3d Cir. 2009) (citations omitted). “It is the general rule that a party seeking
interpleader must be free from blame in causing the controversy, and where he stands as a
wrongdoer with respect to the subject matter of the suit or any of the claimants, he cannot have
relief by interpleader.” Farmers Irrigating Ditch & Reservoir Co. v. Kane, 845 F.2d 229, 232
(10th Cir. 1988); see also In re Mandalay Shores Co-Op Housing Ass’n, Inc., 21 F.3d 380, 383
(11th Cir. 1994) (“Interpleader is the means by which an innocent stakeholder, who typically
claims no interest in an asset and does not know the asset’s rightful owner, avoids multiple
liability by asking the court to determine the asset’s rightful owner. A successful interpleader
suit results in the entry of a discharge judgment on behalf of the stakeholder; once the
stakeholder turns the asset over to the registry of the court, all legal obligations to the asset’s
claimants are satisfied.”).

CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                Page 2 of 4
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
     Case No.   CV 18-3228 PA (PLAx)                                         Date   October 17, 2018
     Title      United of Omaha Life Insurance Company v. KellySue Kaplan, et al.

        Here, none of the potential claimants have opposed United of Omaha’s Motion for
Release and Discharge and Brett and Bradley have not appeared despite having been served with
the Summons and Complaint and have had their defaults entered. See Local Rule 7-12 (“The
failure to file any required paper, or the failure to file it within the deadline, may be deemed
consent to the granting or denial of the motion.”). Additionally, the Court’s review of United of
Omaha’s Complaint and the Motion for Release and Discharge establish that United of Omaha is
entitled to the Judgment in Interpleader, discharge, and release it seeks against all of the
potential claimants, both those who have appeared and those who are in default.1/ The Court
therefore discharges United of Omaha from any liability with respect to the subject life insurance
policy and enjoins KellySue, Blake, Alexandria, Bradley, Austin, and Brett from instituting
claims against United of Omaha arising out of the subject life insurance policy.

        United of Omaha additionally requests that it be awarded its attorneys’ fees and costs
incurred in bringing the interpleader action. “Generally, courts have discretion to award attorney
fees to a disinterested stakeholder in an interpleader action.” Abex Corp. v. Ski’s Enters., Inc.,
748 F.2d 513, 516 (9th Cir. 1984). Some courts are disinclined to award attorneys’ fees to
insurers because such companies are regularly subject to competing claims and resort to
interpleader actions as a normal course of business:

                 [A]n insurance company, for example, avails itself of interpleader to
                 resolve disputed claims to insurance proceeds—disputes that arise
                 with some modicum of regularity. In a sense, the insurance company
                 will use interpleader as a tool to allocate proceeds and avoid further
                 liability. As the costs of these occasional interpleader actions are
                 foreseeable, the insurance company easily may allocate the costs of
                 these suits to its customers. Unlike innocent stakeholders who
                 unwittingly come into possession of a disputed asset, an insurance



1/
        The Judgment in Interpleader in favor of United of Omaha against Brett and Bradley is based
both on the merits of the Motion for Release and Discharge as it relates to all of the potential claimants
and also as a result of an examination of the factors supporting the entry of a Default Judgment against
them. See Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986) (instructing courts to consider a
variety of factors when evaluating motions for default judgment, including “(1) the possibility of
prejudice to the plaintiff; (2) the merits of the plaintiff's substantive claim; (3) the sufficiency of the
complaint; (4) the sum of money at stake in the action; (5) the possibility of a dispute concerning
material facts; (6) whether the default was due to excusable neglect; and (7) the strong policy underlying
the Federal Rules of Civil Procedure favoring decisions on the merits”).
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 3 of 4
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-3228 PA (PLAx)                                      Date      October 17, 2018
 Title          United of Omaha Life Insurance Company v. KellySue Kaplan, et al.

                 company can plan for interpleader as a regular cost of business and,
                 therefore, is undeserving of a fee award.

In re Mandalay Shores, 21 F.3d at 383; see also Aaron v. Mahl, 550 F.3d 659, 667 (7th Cir.
2008) (“[A] court may award attorneys’ fees and costs to a prevailing stakeholder in an
interpleader action if the costs are determined to be reasonable and the stakeholder’s efforts are
not part of its normal course of business.”); Travelers Indem. Co. v. Israel, 354 F.2d 488, 490
(2d Cir. 1965) (“We are not impressed with the notion that whenever a minor problem arises in
the payment of insurance policies, insurers may, as a matter of course, transfer a part of their
ordinary cost of doing business of their insureds by bringing an action for interpleader. Denial
of allowances [for attorneys’ fees] in this case was by no means an abuse of discretion.”). The
Court concludes, as an exercise of its discretion, that in this instance, an award of fees is not
justified and is instead better considered an ordinary cost of the life insurance business. The
Court therefore denies United of Omaha’s request for an award of fees and costs.

      For all of the foregoing reasons, the Court grant’s United of Omaha’s Motion for Release
and Discharge but denies United of Omaha’s request for an award of attorneys’ fees and costs.
The Court will issue a Judgment in Interpleader in favor of United of Omaha.

         IT IS SO ORDERED.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                Page 4 of 4
